DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 3-8, drawn to a prepreg comprising the constituents [A] to [C], the prepreg satisfying the conditions [I] to [III], [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C.
II, claim(s) 2 and 9-18, drawn to a prepreg comprising the constituents [A] to [D], the prepreg satisfying the conditions [I’], [II], [III[, [IV], and [V], [I’]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 110°C to 180°C.
Group III, claim(s) 19, drawn to a carbon fiber reinforced material made by curing the prepreg as claimed in claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a prepreg comprising the constituents [A] to [C], the prepreg satisfying the conditions [I] to [III], [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Asaumi et al. (US 2012/0149807 A1) in view of Hiasa et al. (WO 2016/117422 A1, US 2017/0349720 A1 is English language equivalent and is used for citation). Asaumi teaches a prepreg obtained by coating on a base material or impregnating a base material with a composition, wherein the composition contains a diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 1 and Q3 each include one structure that is 
    PNG
    media_image2.png
    74
    106
    media_image2.png
    Greyscale
, Q2 includes one structure that is 
    PNG
    media_image3.png
    73
    108
    media_image3.png
    Greyscale
, R1 and R2 in the general formula (1) each represent an alkylene group having a carbon number of 1, Z in the group (I) each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, n each independently represents an integer of 0, and Y1, Y2, and Y3 each in the general formula (1) and the group (I) are a single bond, and [C]: a hardener for [B].
Asaumi does not teach that the prepreg further comprises [A]: a sizing agent-coating carbon fiber. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Asaumi and Hiasa are analogous art because both references are in 
The Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following conditions [I] to [III]: [I]: 1, Q2, and Q3 in the general formula (1) including benzene rings provide a rigid structure of the constituent [B [0057], that this allows the high-order structure to be easily formed [0057], that the phenol compound having one to two benzene rings is suitable because the structure of the prepolymer of the epoxy resin is rigid and thus the high- order structure is easily formed [0063], that the ratio of the high- order structure existing in the cured resin after curing can be increased [0078], and that the cured product of the resin composition including the constituents [B] and [C] forms the high-order structure by satisfying a Condition [I'] having the nematic-isotropic phase transition temperature in the range of 110°C to 180°C [0109]. Also, Asaumi teaches that the curing agent is at least one curing agent selected from the group consisting of an amine curing agent, a phenol curing agent, and an acid anhydride curing agent [0004]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition and the prepreg that are rendered obvious by Asaumi in view of Hiasa. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical .
During a telephone conversation with Gregory T. Lowen on 08/03/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 and 3-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 9-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites a period in line 8, which is not at the end of the claim and is not for an abbreviation. Each claim must end with a period, and periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image4.png
    764
    531
    media_image4.png
    Greyscale
” in lines 17-25, which is indefinite because it is unclear as to which structures are members of 
    PNG
    media_image5.png
    516
    387
    media_image5.png
    Greyscale
, and Group (II) is 
    PNG
    media_image6.png
    201
    419
    media_image6.png
    Greyscale
”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1) in view of Hiasa et al. (WO 2016/117422 A1, US 2017/0349720 A1 is English language equivalent and is used for citation).
Regarding claim 1, Asaumi teaches a prepreg obtained by coating on a base material or impregnating a base material with a composition, wherein the composition contains a diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, and a curing agent [0004], wherein the base material used for the prepreg is woven or nonwoven fabric of an inorganic fiber that is carbon fiber [0075], which reads on a prepreg comprising the following constituents [A] to [C]: [A]: a carbon fiber, [B]: an epoxy resin having a structure represented by a general formula (1), in the general formula (1), Q1 and Q3 each include one structure that is 
    PNG
    media_image2.png
    74
    106
    media_image2.png
    Greyscale
, Q2 includes one structure that is 
    PNG
    media_image3.png
    73
    108
    media_image3.png
    Greyscale
, R1 and R2 in the general formula (1) each represent an alkylene group having a carbon number of 1, Z in the group (I) each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an 1, Y2, and Y3 each in the general formula (1) and the group (I) are a single bond, and [C]: a hardener for [B].
Asaumi does not teach that the prepreg further comprises [A]: a sizing agent-coating carbon fiber. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Asaumi and Hiasa are analogous art because both references are in the same field of endeavor of a prepreg comprising a carbon fiber and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle that is used in the form of a woven fabric to substitute for Asaumi’s base material in Asaumi’s prepreg, which would read on the limitation wherein the prepreg further comprises [A]: a sizing agent-coating carbon fiber as claimed. One of ordinary skill in the art would have been motivated to do so because Hiasa teaches that by using in a prepreg the sizing agent coated carbon fiber bundle [0102] in the form of a woven fabric [0100], generation of fluff due to abrasion when passing through the process can be suppressed [0102], that thus, a prepreg with excellent quality is obtained [0102], and that damage of carbon fiber when passing through the process can be suppressed [0102], that thus a carbon fiber reinforced composite material with excellent strength is obtained [0102], wherein the prepreg contains the sizing agent coated fiber bundle and 
The Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following conditions [I] to [III]: [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C, [II]: a prepreg after isothermal holding at 100°C for 30 minutes does not have a high-order structure originated from a diffraction angle of 2θ = 1.0° to 6.0° measured by wide angle X-ray diffraction at 100°C, and [III]: a prepreg after isothermal holding at 180°C for 2 hours has a high-order structure originated from the diffraction angle of 2θ = 1.0° to 6.0° measured by wide angle X-ray diffraction at 180°C. However, Asaumi in view of Hiasa renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition and the prepreg as explained above. Furthermore, the instant application recites that from the viewpoint that the epoxy resin composition including the constituent [B] and the constituent [C] has the nematic-isotropic phase transition temperature in the range of 130°C to 180°C, the hardener serving as the constituent [C) according to the present invention is preferably selected 1, Q2, and Q3 in the general formula (1) including benzene rings provide a rigid structure of the constituent [B [0057], that this allows the high-order structure to be easily formed [0057], that the phenol compound having one to two benzene rings is suitable because the structure of the prepolymer of the epoxy resin is rigid and thus the high- order structure is easily formed [0063], that the ratio of the high- order structure existing in the cured resin after curing 
Regarding claim 3, Asaumi does not teach that the prepreg satisfies the condition [VI]. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100], wherein the average amount of the sizing agent attached to the total carbon fiber bundle is in the range of [0066, 0067] 0.1 to 10 parts by mass per 100 parts by mass of the carbon fiber bundle [0066] or 0.2 parts by mass or more and less than 1.5 parts by mass [0067] per 100 parts by mass of the carbon fiber bundle [0066]. Hiasa teaches a prepreg containing the sizing agent coated 
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following condition [VII]: [VII]: a minimum viscosity of the epoxy resin composition including the constituents [B] and [C] at 130°C to 150°C measured at an angular frequency of 3.14 rad/s in a temperature ramp process of 2 °C/minute from 40°C is in a range of 0.1 Pa·s to 10.0 Pa·s. However, Asaumi in view of Hiasa renders obvious all of 
Regarding claim 6, Asaumi teaches that the curing agent is an amine curing agent that is at least one selected from the group consisting of 4,4’-diaminodiphenylmethane, 4,4’-diaminodiphenylethane, 1,5-diaminonapthalene, and p-phenylenediamine [0004], which reads on the limitation wherein the constituent [C] is an aromatic polyamine as claimed.
	
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (WO 2016/190323 A1, US 2018/0148622 A1 is English language .
Regarding claim 1, Takezawa teaches a prepreg including a fiber substrate and a resin composition impregnated in the fiber substrate [0011], wherein the resin composition includes [0007] a thermosetting resin [0008], wherein the thermosetting resin comprises an epoxy monomer having a mesogenic structure [0011], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate [0062], wherein the resin composition optionally contains a curing agent for curing the thermosetting resin [0068, 0070], wherein the material of the fiber substrate optionally are inorganic fibers that are carbon [0092], which reads on a prepreg comprising the following constituents [A] to [C]: [A]: fiber that is optionally a carbon fiber, [B]: an epoxy resin having a structure represented by a general formula (1), in the general formula (1), Q1 and Q3 each include one structure that is 
    PNG
    media_image2.png
    74
    106
    media_image2.png
    Greyscale
, Q2 includes one structure that is 
    PNG
    media_image2.png
    74
    106
    media_image2.png
    Greyscale
, 
    PNG
    media_image7.png
    72
    106
    media_image7.png
    Greyscale
, or 
    PNG
    media_image3.png
    73
    108
    media_image3.png
    Greyscale
, R1 and R2 in the general formula (1) each represent an alkylene group having a carbon number of 1, Z in the group (I) each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a 1, Y2, and Y3 each in the general formula (1) and the group (I) are a single bond or 
    PNG
    media_image8.png
    45
    92
    media_image8.png
    Greyscale
, and optionally [C]: a hardener for [B].
Takezawa does not teach that the prepreg comprises [A]: a sizing agent-coating carbon fiber. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Takezawa and Hiasa are analogous art because both references are in the same field of endeavor of a prepreg comprising a carbon fiber and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle to substitute for Takezawa’s fiber substrate in Takezawa’s prepreg, which would read on the limitation wherein the prepreg further comprises [A]: a sizing agent-coating carbon fiber as claimed. One of ordinary skill in the art would have been motivated to do so because Hiasa teaches that by using in a prepreg the sizing agent coated carbon fiber bundle [0102], generation of fluff due to abrasion when passing through the process can be suppressed [0102], that thus, a prepreg with excellent quality is obtained [0102], that damage of carbon fiber when passing through the process can be suppressed [0102], and that thus a carbon fiber reinforced composite material with excellent strength is obtained [0102], wherein the prepreg contains the sizing agent coated fiber bundle and a thermosetting resin 
Takezawa does not teach a specific embodiment wherein the prepreg further comprises [C]: a hardener for [B]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takezawa’s curing agent for curing the thermosetting resin to modify Takezawa’s resin composition in Takezawa’s prepreg, which would read on the limitation wherein the prepreg further comprises [C]: a hardener for [B] as claimed. One of ordinary skill in the art would have been motivated to do so because Takezawa teaches that the preperg includes a resin composition impregnated in the fiber substrate [0011], and that the resin composition optionally contains a curing agent for curing the thermosetting resin [0068, 0070], which would have been beneficial for curing Takezawa’s thermosetting resin in Takezawa’s resin composition in Takezawa’s prepreg.
The Office recognizes that all of the claimed physical properties are not positively taught by Takezawa, namely that the prepreg satisfies the following conditions [I] to [III]: [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C, [II]: a prepreg after isothermal holding at 100°C for 30 minutes does not have a high-order 1, Q2, and Q3 in the general formula (1) including benzene rings provide a rigid structure of the constituent [B [0057], that this allows the high-order structure to be easily formed [0057], that the phenol compound having one to two benzene rings is suitable because the structure of the prepolymer of the epoxy resin is rigid and thus the high- order structure is easily formed [0063], that the ratio of the high- order structure existing in the cured resin after curing can be increased [0078], and that the cured product of the resin composition including the constituents [B] and [C] forms the high-order structure by satisfying a Condition [I'] having the nematic-isotropic phase transition temperature in the range of 110°C to 180°C [0109]. Also, Takezawa teaches that the curing agent is an amine-type curing agent or a phenol-type curing agent [0070]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition and the prepreg that are rendered obvious by Takezawa in view of Hiasa. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed 
Regarding claim 3, Takezawa does not teach that the prepreg satisfies the condition [VI]. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001], wherein the average amount of the sizing agent attached to the total carbon fiber bundle is in the range of [0066, 0067] 0.1 to 10 parts by mass per 100 parts by mass of the carbon fiber bundle [0066] or 0.2 parts by mass or more and less than 1.5 parts by mass [0067] per 100 parts by mass of the carbon fiber bundle [0066]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle, wherein the average amount of the sizing agent attached to the total carbon fiber bundle is in the range of 0.1 to 10 parts by mass per 100 parts by mass of the carbon fiber bundle or 0.2 parts by mass or more and less than 1.5 parts by mass per 100 parts by mass of the carbon fiber bundle, to substitute for Takezawa’s fiber substrate in Takezawa’s prepreg, which would read on the limitation wherein the prepreg satisfies the following condition [VI]: [VI]: an attached amount of a sizing agent of the carbon fiber after washing the sizing agent-coated carbon fiber measured in accordance with a method defined in the present specification is 0.08% by mass or more relative to the sizing agent-coated carbon fiber as claimed. One of ordinary skill in the art would have been motivated to do so because Hiasa 
Regarding claim 4, Takezawa teaches that the thermosetting resin comprises a polymer of an epoxy monomer having a mesogenic structure [0011], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate [0062], wherein the epoxy resin is a prepolymer obtained by polymerizing the epoxy monomer with a curing agent or the like and partially reacting the epoxy monomer [0065], which reads on the limitation wherein the constituent [B] includes a prepolymer in which a part of the epoxy resin having the structure represented by the general formula (1) is polymerized as claimed.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Takezawa, namely that the prepreg satisfies the following condition [VII]: [VII]: a minimum viscosity of the epoxy resin composition including the constituents [B] and [C] at 130°C to 150°C measured at an angular frequency of 3.14 rad/s in a temperature ramp process of 2 °C/minute from 40°C is in a range of 0.1 Pa·s to 10.0 Pa·s. However, Takezawa in view of Hiasa renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition and the prepreg according to claim 1 as explained above. Furthermore, the instant application recites that in the case where the epoxy resin composition forms the smectic structure at 100°C, a viscosity is not sufficiently lowered 
Regarding claim 6, Takezawa teaches that the thermosetting resin comprises an epoxy monomer having a mesogenic structure [0011], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate [0062]. Takezawa teaches that in another embodiment, the thermosetting resin is two or more kinds of thermosetting resin, wherein the thermosetting resin optionally comprises an epoxy resin [0052], wherein the epoxy resin optionally comprises a combination of epoxy resins [0054], wherein the epoxy resin optionally comprises an epoxy monomer having a mesogenic structure [0056], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene 
Takezawa does not teach a specific embodiment wherein the prepreg comprises an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1); and the constituent [B] is in a range of 80 parts by mass to 99 parts by mass and the epoxy resin in the liquid state at 25°C is in a range of 1 part by mass to 20 parts by mass relative to 100 parts by mass of the resin of the total of the constituent [B] and the epoxy resin in the liquid state at 25°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Takezawa’s 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate and Takezawa’s polyglycidyl ether obtained by reacting 1,4-butanediol with epichlorohydrin 
Regarding claim 7, Takezawa teaches that the thermosetting resin comprises an epoxy monomer having a mesogenic structure [0011], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate [0062]. Takezawa teaches that in another embodiment, the thermosetting resin is two or more kinds of thermosetting resin, wherein the thermosetting resin optionally comprises an epoxy resin [0052], wherein the epoxy resin optionally comprises a combination of epoxy resins [0054], wherein the epoxy resin optionally comprises an epoxy monomer having a mesogenic structure [0056], wherein the epoxy monomer having a mesogenic structure is [0059] 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate [0062], wherein the epoxy resin optionally comprises a polyglycidyl ether obtained by reacting biphenol with epichlorohydrin [0055], which optionally reads on the limitation wherein the prepreg comprises an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having 1 and R2 in the general formula (2) each represent an alkylene group having a carbon number of 1, Z each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and n each independently represents an integer of 0.
Takezawa does not teach a specific embodiment wherein the prepreg comprises an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1); and the constituent [B] is in a range of 80 parts by mass to 99 parts by mass and the epoxy resin having the structure represented by the general formula (2) is in a range of 1 part by mass to 20 parts by mass relative to 100 parts by mass of the resin of the total of the constituent [B] and the epoxy resin having the structure represented by the general formula (2). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Takezawa’s 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0060], 1-(3-methyl-4 -oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0061], or trans-4-[4-(2,3-epoxypropoxy) phenyl]cyclohexyl-4-(2,3-epoxypropoxy)benzoate and 1 and R2 in the general formula (2) each represent an alkylene group having a carbon number of 1, Z each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and n each independently represents an integer of 0 as claimed. One of ordinary skill in the art would have been motivated to do so because Takezawa teaches that the thermosetting resin comprises 
Regarding claim 8, Takezawa teaches that the resin composition optionally contains a curing agent for curing the thermosetting resin [0068, 0070], wherein the curing agent is an aromatic polyvalent amine [0070], which optionally reads on the limitation wherein the constituent [C] is an aromatic polyamine as claimed.
Takezawa does not teach a specific embodiment wherein the constituent [C] is an aromatic polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takezawa’s curing agent for curing the thermosetting resin that is an aromatic polyvalent amine to modify Takezawa’s resin composition in Takezawa’s prepreg, which would read on the limitation wherein the constituent [C] is an aromatic polyamine as claimed. One of ordinary skill in the art would have been motivated to do so because Takezawa teaches 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID T KARST/           Primary Examiner, Art Unit 1767